       Case 2:18-cr-00143-KJM Document 80 Filed 08/10/20 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT         August 10, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:18-CR-00143-KJM-1

                Plaintiff,

      v.                                          ORDER FOR RELEASE OF
                                                   PERSON IN CUSTODY
EVERADO CUADROS CAMPOS

                Defendant.

TO:   UNITED STATES MARSHAL:

This is to authorize and direct you to release EVERADO CUADROS CAMPOS –

Case No.: 2:18-CR-00143-KJM-1; Charge: 21 U.S.C. §§ 846; 841(a)(1) and 18

U.S.C. § 1361 – from custody for the following reasons:


                                                                $20,000.00 to be
                         X   Unsecured Appearance Bond:         posted by 8/11/20 at
                                                                12:00 PM
                             Secured Property Bond: Secured by undeveloped

                         X   land to be posted by 8/24/20 at 5:00) PM


                             (Other): For the reasons stated on the record in open
                             court, the court GRANTED the defendant's Motion for
                             Bail Review, ECF No. 72, subject to the special
                             conditions provided by U.S. Pretrial Services, and
                             ORDERED that the defendant be released by Jail
                         X   officials to his court-approved third party custodian
                             from Sacramento County Main Jail on 8/11/2020 at
                             12:00 PM, at which time the defendant is ORDERED
                             to report to the Pretrial Services Officer on the plaza in
                             front of the Matsui U.S. Federal Courthouse at 501 I
                             Street, Sacramento, CA.
      Issued at Sacramento, California on August 10, 2020 at 9:45 AM.

                             By:
